DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 11/19/2020. The objections to the drawings, the abstract, and the claim have been withdrawn. The 35 U.S.C 112(f) claim interpretation have been withdrawn. Some 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 
The status identifier for Claims 2-3 and 7 are “withdrawn”. However, because there was no restriction requirement previously, Claims 1-7 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the preamble/limitation "Apparatus substantially as hereinbefore described with reference to the accompanying examples and/or drawings" in lines 1-2, which render the claim indefinite, because it fails to point out and distinctly define the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 has been amended to include all the limitations of claims 2-3. Therefore, claims 2-3 fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art Fig. 1, hereinafter AAPA, in view of Oelfke et al. (US 2014/0137599 A), hereinafter Oelfke, and Handley (US 5,041,149 A).
Regarding claim 1, AAPA (see paras. [0095]-[0100] of Applicant’s specification and fig. 1 of the Applicant’s drawings) teaches an apparatus for recovering helium (118, fig. 1) from a nitrogen-rich feed gas comprising helium (90, fig. 1), said apparatus comprising:
a distillation column (102, fig. 1) for operation at an elevated operating pressure (e.g. 25 bar) to separate at least partially condensed feed gas (90, fig. 1; para. [0096] wherein the feed gas 90 is cooled in a main heat exchanger 92 to form a stream 100 of cooled gas, and further cooled by a reboiler 108 to from a stream 110 of further cooled feed) into helium-enriched overhead vapor (114, fig. 1) and nitrogen-enriched bottoms liquid(s) (104, fig. 1);
an overhead condenser (116, fig. 1) for partially condensing helium-enriched overhead vapor (114, fig. 1) by indirect heat exchange to produce helium-enriched vapor (118, fig. 1) as product and liquid for reflux in the column system (102, fig. 1); 
a first heat exchanger (108, fig. 1) for cooling feed gas (100, fig. 1) by indirect heat exchange with a first nitrogen-enriched bottoms liquid (e.g. liquids in the column 102) to produce cooled feed gas and vapor (110, fig. 1) for the column system (102, fig. 1); and 
a first pressure reducer (122, fig. 1) for reducing the pressure of said nitrogen-enriched bottoms liquid to produce reduced pressure bottoms liquid (104, fig. 1; wherein the stream 104 expanded at 112 is eventually utilized to cool the feed gas 90 in heat exchanger 92);
a third pressure reducer (e.g. valve 216, fig. 3) for reducing the pressure of a third nitrogen-enriched bottoms liquid (bottoms liquids expanded in the valve 216) to produce reduced pressure bottoms liquid for vaporization by indirect heat exchange in said overhead condenser (202, fig. 3) to produce nitrogen-enriched vapor.
AAPA does not explicitly disclose the apparatus comprising:
a second heat exchange system for cooling said cooled feed gas by indirect heat exchange against said reduced pressure bottoms liquid (104, fig. 1) to produce at least partially condensed feed gas and vaporized bottoms liquid; and
a second pressure reducer for reducing the pressure of said at least partially condensed feed gas to produce at least partially condensed feed gas at reduced pressure for use as said feed to the distillation column; and 

Oelfke teaches a helium recovering system (fig. 3) comprising a distillation column (206, fig. 3) wherein a distillation column bottoms liquid (214, fig. 3) is spitted to a plurality of bottoms liquids (see fig. 3; 212, and bottom liquids expanded in the valves 216, 218) to provide refrigeration to a feed gas (122, fig. 3) wherein a first and a second bottoms liquids of the plurality of bottoms liquids are at two different pressure (fig. 3; paras. [0064]-[0065]; wherein the bottoms liquid 214 split to provide cooling with bottoms liquid 212 and bottoms liquids expanded in the valves 216, 218 in the heat exchange system 202); and a heat exchanger (i.e. second heat exchange system; 202, fig. 3) wherein a reduced pressure bottoms liquid (212, fig. 3) indirect heat exchanges against the feed gas (122, fig. 3) to product at least partially condensed feed gas (204, fig. 3) and vaporized bottoms liquid (212, fig. 3; para. [0019]; in the second heat exchange system 202 (e.g. cold box), the feed is both cooled and condensed against both the bottoms liquid 212 and the bottom liquids expanded in 216, 218 in the heat exchange system 202). Oelfke further teaches providing a valve (e.g. second pressure reducer, 208, fig. 3) to control flow (i.e. pressure) of said partially condensed feed gas (204, fig. 3) to the distillation column (206, fig. 3; para. [0064]). 
Handley teaches providing the liquid bottoms from a distillation column that is utilized as refrigeration for the feed stream can be vaporized, expanded, and further used for additional refrigeration duty (see fig. 1; col. 3, line 58 - col. 4, line 11; wherein a series of stream 414/416/419/420/422; wherein the bottoms liquid 414 is vaporized in 105/102/101, expanded in 112, and then the stream 420 is utilized for further cooling in 101.)
AAPA and split the distillation bottoms liquid (e.g. the bottom liquid 212 and the bottoms liquids expanded in 216, 218) and further provide a heat exchanger (e.g. second heat exchanger) with the column bottoms liquids indirectly heat exchanging against the feed gas as taught by Oelfke in order to provide additional refrigeration to the feed stream allowing for greater separation in the downstream column and further to provide greater temperature control of the feed stream. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of AAPA as modified and provide a valve (e.g. second pressure reducer) to control flow of the cooled feed stream into the distillation column as taught by Oelfke as the specific pressure of the feed gas or refrigeration stream is found to be a mere design choice to one having ordinary skill in the art before the effective filing date as the specific pressure of different process streams are considered result-effective variables that can be optimized through routine experimentation to provide the specific refrigeration and column temperatures that result in specific compositions of the product streams as required by the customer and depending on the composition of the feed itself. In this case, the feed pressure depends on the required column temperature, required product compositions, and the feed composition itself. Clearly, AAPA and Oelfke provide that the feed can be compressed and expanded as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize expansion of a vaporized bottoms liquid as taught by Handley in the apparatus of AAPA as modified in order to increase the refrigeration provided to the incoming feed stream by providing a further cooled expanded stream cooled e.g. using turbo-expander) that can be utilized to power other auxiliary equipment in the process.

Regarding claim 4, AAPA as modified teaches the apparatus of claim 1 as discussed above, comprising a fourth pressure reducer (Oelfke, e.g. valve 218, fig. 3) for reducing the pressure of a fourth nitrogen-enriched bottoms liquid (Oelfke, bottoms liquids expanded in the valve 218) to produce reduced pressure bottoms liquid for vaporization by indirect heat exchange in said overhead condenser (Oelfke, 202, fig. 3) to produce nitrogen-enriched vapor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Oelfke.
Regarding claim 5, AAPA (see paras. [0095]-[0100] of Applicant’s specification and fig. 1 of the Applicant’s drawings) teaches an apparatus for recovering helium (118, fig. 1) from a nitrogen-rich feed gas comprising helium (90, fig. 1), said apparatus comprising:
a distillation column (102, fig. 1) for operation at an elevated operating pressure (e.g. 25 bar) to separate at least partially condensed feed gas (90, fig. 1; para. [0096] wherein the feed gas 90 is cooled in a main heat exchanger 92 to form a stream 100 of cooled gas, and further cooled by a reboiler 108 to from a stream 110 of further cooled feed) into helium-enriched overhead vapor (114, fig. 1) and nitrogen-enriched bottoms liquid(s) (104, fig. 1);
an overhead condenser (116, fig. 1) for partially condensing helium-enriched overhead vapor (114, fig. 1) by indirect heat exchange to produce helium-enriched vapor (118, fig. 1) as product and liquid for reflux in the column system (102, fig. 1); 
e.g. liquids in the column 102) to produce cooled feed gas and vapor (110, fig. 1) for the column system (102, fig. 1); and 
a first pressure reducer (122, fig. 1) for reducing the pressure of said nitrogen-enriched bottoms liquid to produce reduced pressure bottoms liquid (104, fig. 1; wherein the stream 104 expanded at 112 is eventually utilized to cool the feed gas 90 in heat exchanger 92);
an expander (e.g. valve 216, fig. 3; in para. [0049], Oelfke discloses that a valve is a device for expanding a stream, and maybe substituted by other expansion devices, such as turbo-expanders) for expanding said vaporized bottoms liquid (bottoms liquids expanded in the valve 216) to produce expanded nitrogen-enriched vapor for warming by indirect heat exchange in said overhead condenser (202, fig. 3) to produce warmed nitrogen-enriched vapor.
AAPA does not explicitly disclose 
a second heat exchange system for cooling said cooled feed gas by indirect heat exchange against said reduced pressure bottoms liquid (104, fig. 1) to produce at least partially condensed feed gas and vaporized bottoms liquid; and
a second pressure reducer for reducing the pressure of said at least partially condensed feed gas to produce at least partially condensed feed gas at reduced pressure for use as said feed to the distillation column.
Oelfke teaches a helium recovering system (fig. 3) comprising a distillation column (206, fig. 3) wherein a distillation column bottoms liquid (214, fig. 3) is spitted to a plurality of bottoms liquids (see fig. 3; 212, and bottom liquids expanded in the valves 216, 218) to provide refrigeration to a feed gas (122, fig. 3) wherein a first and a second bottoms liquids of the plurality of bottoms liquids are at two different pressure (fig. 3; paras. [0064]-[0065]; wherein the bottoms liquid 214 split to provide cooling with bottoms liquid 212 and bottoms liquids expanded in the valves 216, 218 in the heat exchange system 202); and a heat exchanger (i.e. second heat exchange system; 202, fig. 3) wherein a reduced pressure bottoms liquid (212, fig. 3) indirect heat exchanges against the feed gas (122, fig. 3) to product at least partially condensed feed gas (204, fig. 3) and vaporized bottoms liquid (212, fig. 3; para. [0019]; in the second heat exchange system 202 (e.g. cold box), the feed is both cooled and condensed against both the bottoms liquid 212 and the bottom liquids expanded in 216, 218 in the heat exchange system 202). Oelfke further teaches providing a valve (e.g. second pressure reducer, 208, fig. 3) to control flow (i.e. pressure) of said partially condensed feed gas (204, fig. 3) to the distillation column (206, fig. 3; para. [0064]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of AAPA and split the distillation bottoms liquid (e.g. the bottom liquid 212 and the bottoms liquids expanded in 216, 218) and further provide a heat exchanger (e.g. second heat exchanger) with the column bottoms liquids indirectly heat exchanging against the feed gas as taught by Oelfke in order to provide additional refrigeration to the feed stream allowing for greater separation in the downstream column and further to provide greater temperature control of the feed stream. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of AAPA as modified and provide a valve (e.g. second pressure reducer) to control flow of the cooled feed stream into the distillation column as taught by Oelfke as the specific pressure of the feed gas or refrigeration stream is found to be a mere design choice to one having ordinary skill in the art before the effective filing date as the specific pressure of different process streams are considered AAPA and Oelfke provide that the feed can be compressed and expanded as needed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Oelfke, Handley, and Ott et al. (US 2015/0308738 A1), hereinafter Ott.
Regarding claim 6, AAPA as modified teaches the apparatus of claim 1 as discussed above, expect comprising: 
a fourth pressure reducer for reducing the pressure of a fourth portion of said nitrogen-enriched bottoms liquid to produce reduced pressure bottoms liquid; and
a storage vessel for storing said reduced pressure bottoms liquid. 
Ott teaches providing a pressure reducer (188, fig. 1) to expand a bottoms liquid which was not vaporized in the reboiler heat exchanger (174, fig. 1) to form an expanded stream that is introduced into a storage vessel (128, fig. 3; para. [0103]; wherein the bottoms liquid withdrawn from the bottom of the distillation column 162 is expanded by passing through the valve 188, stored in the storage vessel 128 for producing a nitrogen enriched natural gas vapor 130 in the headspace of the storage vessel leaving behind a nitrogen depleted product 196, and then the streams 130/196 are compressed in 132, cooled in 136, and recycled back to the main heat exchanger to provide further cooling to the feed stream.)
Ott in the apparatus of AAPA as modified (Oelfke, see fig. 3; e.g. in one of the plurality of spitted bottom liquids 212, and bottom liquids expanded in the valves 216, 218) in order to increase the refrigeration provided to the incoming feed stream by introducing the cooled recycled stream back into the incoming feed stream.

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 103 over AAPA, in view of Oelfke and Handley.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that “each of these documents relates to separation of a different gas mixture. AAPA and the claimed invention relate to separation of nitrogen and helium. Oelfke relates to separation of natural gas and helium. Handley relates to separation of nitrogen and methane. A person having ordinary skill in the art and seeking to modify the teaching of AAPA in order to optimize power consumption would not consult a document relating to separation of different gas mixtures”, Examiner respectfully disagrees. Similar to the claimed invention, each of the separation systems of AAPA, Oelfke, or Handley comprises a distillation column, a heat exchanger(s), a pressure reducer(s), and an expansion device/valve to separate a gas from a pressurized feed gas mixture. The teachings of the prior art would be understood by one having ordinary skill in the art to be applicable to a separation of different gases, as the overall technique of distillation is similar, even if the gas mixtures are not.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the applicant argues that “these documents have incompatible teachings with regard to the use of an overhead condenser. AAPA discloses a column 102 with an overhead condenser 116. By contrast, Oelfke and Handley each teach stripping columns (206 in Oelfke Fig. 3, 107 in Handley Fig. 1) with no overhead condenser. A person having ordinary skill in the art without benefit of hindsight would not combine these teachings.” Examiner respectfully disagrees. As discussed above, the overall technique of distillation is similar. Thus, one having ordinary skill in the art would be motivated to improve the system of AAPA by combining the teachings of the prior art to produce the claimed invention would have been obvious to one having ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/            Supervisory Patent Examiner, Art Unit 3763